UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 4, 2011 BARRETT BUSINESS SERVICES, INC. (Exact name of registrant as specified in charter) Maryland (State or other jurisdiction of incorporation) 0-21886 (SEC File Number) 52-0812977 (IRS Employer Identification No.) 8100 N.E. Parkway Drive, Suite 200 Vancouver, Washington 98662 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 828-0700 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March4, 2011, Barrett Business Services, Inc. (the "Company"), issued a news release announcing that it is evaluating a possible change in accounting treatment for legal expenses related to its self-insured workers' compensation program and whether a restatement of the Company's financial statements for up to the previous five-year period may be required in connection with such change. A copy of the news release is furnished as Exhibit99.1 to this report and incorporated by reference. Forward Looking Statements: The foregoing information regarding the evaluation of possible changes in accounting treatment includes forward-looking statements that are subject to risks and uncertainties.
